DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 7/16/2019. Claims 1-10 and 13-19 are currently pending. The cancellation of claims 11 and 12 in a preliminary amendment is acknowledged. Claims 13-19 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-5, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karolyi (US 7252732 B2) in view of Sanfilippo (US 2017/0015454 A1).
	Regarding claim 1, Karolyi discloses a production method, comprising: an introduction step for moving an elongated film (1 – Fig. 6) for use as a packaging body in a longitudinal direction of the film and introducing the film into a gap part (the gap between 20, 21 – Fig. 6) between a pair of pleat-forming plates (20, 21 – Fig. 6) disposed with a gap therebetween so that an upstream-side inner surface and a downstream-side inner surface of the film oppose each other (col. 5, lines 8-10); a fixing step for fixing the film to the pair of pleat-forming plates (col. 5, lines 13-18); and a pleat-forming step for forming a pleat extending in a latitudinal direction of the film by closing the gap between the pair of pleat-forming plates (col. 5, lines 18-21), wherein sealing bars (the downwardly extending portion of 20, 21 – Fig. 6) are provided on the pair of pleat-forming plates on opposing surfaces of the pair of pleat-forming plates (col. 5, lines 34-42).
However, Karolyi does not disclose that the introduction step is performed using the following method: a method in which the film is introduced into the gap between the pair of pleat-forming plates so that the upstream-side inner surface and the downstream-side inner surface of the film oppose each other by suctioning gas from the atmosphere through a suction member disposed on the outer surface side of the gap part between the pair of pleat-forming plates.
(148 – Fig. 16) disposed on the outer surface side of a gap part between the pair of pleat-forming plates (104a, b – Fig. 16 and para. 0073, lines 1-10). One of ordinary skill in the art, upon reading the teaching of Sanfilippo would have immediately recognized that the suction member of Sanfilippo and the folding knife of Karolyi are art recognized functional equivalents.
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the folding knife of Karolyi with the suction member of Sanfilippo since they are art recognized functional equivalents. One of ordinary skill in the art would have been motivated to make this substitution since it would provide a gentler means for introducing the film into the gap part.

Regarding claim 2, Karolyi discloses a production method, comprising: a fixing step for moving an elongated film (1 – Fig. 6) for use as a packaging body in a longitudinal direction of the film and fixing the film to the pair of pleat-forming plates (20, 21 – Fig. 6) disposed with a gap therebetween (the gap between 20, 21 – Fig. 6 and col. 5, lines 13-18), an introduction step for introducing the film into the gap part between the pair of pleat-forming plates so that an upstream-side inner surface and a downstream-side inner surface of the film oppose each other (col. 5, lines 8-10) while closing the gap between the pair of pleat-forming plates (col. 5, lines 18-21); and a pleat-forming step for forming a pleat extending in a latitudinal direction of the film by closing the gap between the pair of pleat-forming plates (col 5, lines 18-21), wherein sealing bars (the downwardly extending portion of 20, 21 – Fig. 6) are provided on the pair of pleat-forming plates on opposing surfaces of the pair of pleat-forming plates (col. 5, lines 34-42).
However, Karolyi does not disclose that the introduction step is performed using the following method: a method in which the film is introduced into the gap between the pair of pleat-forming plates so that the upstream-side inner surface and the downstream-side inner surface of the film oppose each other by suctioning gas from the atmosphere through a suction member disposed on the outer surface side of the gap part between the pair of pleat-forming plates.
	Sanfilippo teaches a production method comprising an introduction step that is performed using the following method: a method in which the film is introduced into the gap between the pair of pleat-forming plates so that the upstream-side inner surface and the downstream-side inner surface of the film oppose each other by suctioning gas from the atmosphere through a suction member (148 – Fig. 16) disposed on the outer surface side of a gap part between the pair of pleat-forming plates (104a, b – Fig. 16 and para. 0073, lines 1-10). One of ordinary skill in the art, upon reading the teaching of Sanfilippo would have immediately recognized that the suction member of Sanfilippo and the folding knife of Karolyi are art recognized functional equivalents.
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the folding knife of 

Karolyi, as modified by Sanfilippo, further teaches:
	Claims 3 and 4, essentially all of the elements of the claimed invention in claim 1.
	However, Karolyi, as modified by Sanfilippo, does not expressly teach that the film is fixed to the pair of pleat-forming plates by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to fix a web to a plate by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the fixing step in the method of Karolyi, as already modified by Sanfilippo, to fix the pair of pleat-forming plates by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film since they are well known alternatives for fixing a web to a plate.

	Claim 5, that the film is fixed to the pair of pleat-forming plates (20, 21 – Fig. 6, Karolyi) by gripping the film between a pair of film-retaining plates (25, 26 – Fig. 6, Karolyi) provided on (col. 5, lines 13-18, Karolyi).

	Claim 10, producing a pleated packaging body by supplying the pleated film obtained using the production method for a pleated film according to claim 1 to a packaging machine capable of producing a pillow-type packaging body (col. 3, lines 41-44 imply that the web is supplied to a packaging machine capable of producing a pillow-type packaging body).

Claims 13 and 14, essentially all of the elements of the claimed invention in claim 2.
	However, Karolyi, as modified by Sanfilippo, does not expressly teach that the film is fixed to the pair of pleat-forming plates by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to fix a web to a plate by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the fixing step in the method of Karolyi, as already modified by Sanfilippo, to fix the pair of pleat-forming plates by suctioning gas form the atmosphere though a plurality of holes provided in the pair of pleat-forming plates or blowing air from the inner surface side of the film since they are well known alternatives for fixing a web to a plate.

Claim 15, that the film is fixed to the pair of pleat-forming plates (20, 21 – Fig. 6, Karolyi) by gripping the film between a pair of film-retaining plates (25, 26 – Fig. 6, Karolyi) provided on the inner surface side of the film and the pair of pleat-forming plates (col. 5, lines 13-18, Karolyi).

	Claim 19, producing a pleated packaging body by supplying the pleated filmobtained using the production method for a pleated film according to claim 2 to a packaging machine capable of producing a pillow-type packaging body (col. 3, lines 41-44 imply that the web is supplied to a packaging machine capable of producing a pillow-type packaging body).

Allowable Subject Matter
Claims 6-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/23/2021